DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/26/2021 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hawker 800 XP Refueling/Defueling Procedures (18 Aug 2009).

In re. claim 1, Hawker teaches a fueling method comprising the steps of: instructing the dispensing of a provisional quantity (fuel load required) (pg. 1, step 1) of fuel to a fuel tank of an apparatus (airplane tanks) (pg. 3, step 2); dispensing an initial quantity of fuel to the fuel tank of the apparatus (amount of fuel prior to settling period) (top of page 4)), the initial quantity of fuel being less than the provisional quantity of fuel (less than the fuel transferred after settling) (top of page 7); waiting for a predetermined settling period for the initial amount of fuel dispensed to the fuel tank 
In re. claim 4, Hawker teaches the method according to claim 1, used in the fueling of an aircraft (airplane tanks) (pg. 3, step 2).
In re. claim 5, Hawker teaches the method according to claim 4, wherein, after dispensing of the differential volume, a pilot or other officer of the aircraft is advised of the fuel gauge readings taken after dispensing of the initial quantity of fuel and after waiting for the settling period to elapse, and the differential volume of fuel that has been dispensed in order to satisfy the pilot or other officer that the aircraft is carrying the desired total quantity of fuel (fuel contents displayed at pilot’s FMS CDU) (top of page 2).
In re. claim 6, Hawker teaches the method according to claim 5, wherein the quantities of fuel are expressed in weight of fuel (top of page 4).
.  .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Howcast (https://www.youtube.com/watch?v=gEvx4s0MoyQ) (June 14, 2010) in view of Thrifty.com (https://web.archive.org/web/20090416151513/https://www.thrifty.com/AboutUs/content/GeneralPolicies.aspx).
In re. claim 1, Howcast teaches a fueling method comprising the steps of: instructing the dispensing (instruction to refuel your gas tank) (0:06-0:09) of a provisional quantity (quantity required to fill up) of fuel to a fuel tank (gas tank) of an apparatus (car depicted in the video); dispensing an initial quantity of fuel to the fuel tank of the apparatus the initial quantity of fuel being less than the provisional quantity of fuel (filling the tank to halfway as indicated at 1:19); waiting for a predetermined settling period (period of time required for checking tires 1:20-1:24) for the initial amount of fuel dispensed to the fuel tank to homogenise and settle (as the method of waiting provides the equivalent result); after the predetermined settling period has elapsed, displaying a fuel gauge reading using a fuel gauge associated with the fuel tank of the apparatus (fuel gauge at halfway until tires properly serviced); calculating a differential volume of fuel which is the difference between 

    PNG
    media_image1.png
    589
    748
    media_image1.png
    Greyscale
   
    PNG
    media_image2.png
    657
    853
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    595
    865
    media_image3.png
    Greyscale
    
    PNG
    media_image4.png
    649
    728
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    668
    950
    media_image5.png
    Greyscale
    
    PNG
    media_image6.png
    616
    860
    media_image6.png
    Greyscale
 

    PNG
    media_image7.png
    722
    1281
    media_image7.png
    Greyscale
     
    PNG
    media_image8.png
    646
    877
    media_image8.png
    Greyscale

Howcast fails to specify taking the displayed fuel gauge reading after the settling period has elapsed.
Thrifty discloses taking a displayed fuel gauge reading (Most THRIFTY locations estimate the number of gallons needed to refill the gas tank either (1) by reading the fuel gauge to estimate the approximate amount of fuel needed to refill the tank (for example, one-half tank) and multiplying that number by the manufacturer's specified fuel tank capacity) (pg. 2, Section I. Gasoline Policy).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Howcast to incorporate the teachings of Thrifty to read the fuel gage after the settling period, since Howcast indicates refueling of the vehicle to the full state after the waiting period, and doing so would enable the user to estimate the cost of completely refilling the vehicle, reducing uncertainty.

In re. claim 8, Howcast as modified by Thrifty (see Howcast) teach the method according to claim 1, wherein the step of calculating includes applying an adjustment to compensate for potential metering inaccuracies (fuel gauge indication marks compensates for potential metering inaccuracies) (1:19).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Howcast as applied to claim 2 above, and further in view of Bartlett et al. (US 2015/0153210).

In re. claim 3, Howcast fails to disclose the dispensing apparatus includes a fuel density meter.
Bartlett teaches a dispensing apparatus (34) includes a fuel density meter (78) (fig. 3) (para [0052]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Howcast to incorporate the teachings of Bartlett to have the dispensing apparatus include a fuel density meter, since Howcast describes measurement of the dispensed fuel from the dispensing apparatus and doing so allows the control system to update the total gallons (or liters) dispensed and the price of the fuel dispensed on the information display.

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Howcast as applied to claim 1 above, and further in view of Kunz (US 2,583,181).


Kunz discloses fueling of an aircraft at a service station (col. 1, ln. 8-12).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Howcast to incorporate the teachings of Kunz to use the same refueling method for an aircraft, since Howcast states making sure your tires are fully inflated helps increase gas mileage and doing so would improve fuel efficiency for aircraft while on the ground.
In re. claim 5, Howcast as modified by Kunz (see Howcast) teach the method according to claim 4, wherein, after dispensing of the differential volume, the pilot or other officer of the aircraft is advised of the fuel gauge readings taken after dispensing of the initial quantity of fuel and after waiting for the settling period to elapse, and the differential volume of fuel that has been dispensed in order to satisfy the pilot or other officer that the aircraft is carrying the desired total quantity of fuel (notification provided to the attendant inside the station) (0:35).
In re. claim 6, Howcast as modified by Kunz (see Howcast) fail to disclose the quantities of fuel are expressed in weight of fuel.
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Howcast as modified by Kunz to have the quantity of fuel expressed in weight of fuel, since there are a finite number of identified, predictable potential solutions to display the quantity of fuel and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.  Doing so enables calculations associated with the weight of the vehicle
In re. claim 7, Howcast as modified by Kunz (see Howcast) teach the method according to claim 4, wherein the step of calculating a differential volume of fuel takes into account changes in the quantity of fuel required to be dispensed to the aircraft (i.e. amount required to reach full) (1:19).

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Anderberg (US 6,119,058) in view of Hawker 800 XP Refueling/Defueling Procedures (18 Aug 2009).

In re. claim 1, Anderberg teaches a fueling method comprising the steps of instructing the dispensing of a provisional quantity of fuel (box 205) (col. 4, ln. 28-30) to a fuel tank of an apparatus (1); dispensing an initial quantity of fuel to the fuel tank of the apparatus (step (206)), the initial quantity of fuel being less than the provisional quantity of fuel (when supplementary refueling is required) (col. 4, ln. 43-45); after a period has elapsed, taking a fuel gauge reading using a fuel gauge associated with the fuel tank of the apparatus (computer unit (3) retrieves information during refueling and supplementary refueling including volume of fuel) (col. 4, ln. 48-56); calculating a differential volume of fuel which is the difference between the fuel gauge reading and a desired final fuel quantity (supplementary fuel amount required determined by computer unit (3)); dispensing to the fuel tank a volume of fuel substantially equivalent to the differential volume (supplementary fueling until completion) using a dispensing apparatus (2) including a fuel volume meter (6) (col. 3, ln. 21-23)); and notifying an officer associated with the apparatus of the total fuel quantity contained within the fuel tank (operator of central computer (7)) (col. 4, ln. 57-59)) (forwarded to the captain of the aircraft) (col. 5, ln. 1-9), the total fuel quantity comprising a combination of the fuel  gauge reading taken after dispensing the initial quantity of fuel and waiting for the settling period to elapse, and the differential volume dispensed to the fuel tanks as measured using the fuel volume meter (as the total fuel dispensed comprises the supplementary fuel added).
Anderberg fails to disclose waiting for a predetermined settling period for the initial amount of fuel dispensed to the fuel tank to homogenise and settle.

Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Anderberg to incorporate the teachings of Hawker to wait for a predetermined settling period for the fuel dispensed to the fuel tank to homogenise and settle, since Anderberg discusses a process of supplementary refueling at a later stage and doing so would make sure of satisfactory contents indication prior to supplementary refueling.
In re. claim 2, Anderberg as modified by Hawker (see Anderberg) teach the method according to claim 1, wherein the step of calculating takes into account the density of the fuel being dispensed (col. 5, ln. 20-22).  
In re. claim 3, Anderberg as modified by Hawker (see Anderberg) teach the method according to claim 2, wherein the dispensing apparatus includes a fuel density meter (central computer unit calculation of density understood to be equivalent to a fuel density meter) (col. 5, ln. 20-22).  
In re. claim 4, Anderberg as modified by Hawker (see Anderberg) teach the method according to claim 1, used in the fueling of an aircraft (1) (col. 1, ln. 8-10) (fig. 1).  
In re. claim 5, Anderberg as modified by Hawker (see Anderberg) teach the method according to claim 4, wherein, after dispensing of the differential volume, a pilot or other officer of the aircraft is advised of the fuel gauge readings taken after dispensing of the initial quantity of fuel and after waiting for the settling period to elapse, and the differential volume of fuel that has been dispensed in order to satisfy the pilot or other officer that the aircraft is carrying the desired total quantity of fuel (operator of central computer (7)) (col. 4, ln. 57-59)) (forwarded to the captain of the aircraft) (col. 5, ln. 1-9).  

 Anderberg as modified by Hawker (see Hawker) teach the expressing quantity in weight of fuel (quantity expressed in lbs. (pg. 4)). 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Anderberg to incorporate the teachings of Hawker to express the fuel quantity in weight of fuel, since Anderberg discusses a flow meter and a display utilized in the refueling unit, and doing so would display the fuel in units typically used by aircraft personnel, increasing consistency.
In re. claim 7, Anderberg as modified by Hawker (see Anderberg) teach the method according to claim 4, wherein the step of calculating a differential volume of fuel takes into account changes in the quantity of fuel required to be dispensed to the aircraft (i.e. amount required to reach full during supplementary filling).  

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Hawker as applied to claim 1 above, and further in view of Bartlett.

In re. claims 2-3, Hawker fails to disclose the step of calculating takes into account the density of the fuel being dispensed and a fuel density meter.
Bartlett teaches the step of calculating takes into account the density of the fuel being dispensed; wherein the dispensing apparatus includes a fuel density meter (para [0052]).  
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Hawker to incorporate the teachings of Bartlett to .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Anderberg as modified by Hawker as applied to claim 1 above, and further in view of Blagg et al. (US 2005/0267673).

In re. claim 8, Anderberg as modified by Hawker fail to disclose the step of calculating includes applying an adjustment to compensate for potential metering inaccuracies.
Blagg teaches the step of calculating includes applying an adjustment to compensate for potential metering inaccuracies (para [0039]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Anderberg as modified by Hawker to incorporate the teachings of Blagg to apply an adjustment to compensate for potential metering inaccuracies, since Anderberg discusses refueling of the aircraft to a desired quantity, and doing so would provide a means to validate the final fuel load data.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hawker as applied to claim 1 above, and further in view of Blagg.

In re. claim 8, Hawker fails to disclose the step of calculating includes applying an adjustment to compensate for potential metering inaccuracies.

Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Hawker to incorporate the teachings of Blagg to apply an adjustment to compensate for potential metering inaccuracies, since Hawker discusses refueling of the aircraft to a desired quantity, and doing so would provide an additional means to validate the final fuel load data.
Response to Arguments
Applicant's arguments filed 02/26/2021 have been fully considered but they are not persuasive. 
Applicant argues claim 1 requires the fueling agent to deliver an initial quantity of fuel to the fuel tank, the initial quantity being less than a provisional fueling requirement. This limitation is clearly not shown in Howcast. Instead, Howcast describes delivering fuel to a vehicle until the pump handle automatically stops the delivery. Nothing in Howcast shows this limitation of claim 1.
The examiner notes that the applicant’s argument ignores the cited portion of the video as shown below, which instructs the operator to fill up the gas tank until the half empty mark.

    PNG
    media_image3.png
    595
    865
    media_image3.png
    Greyscale

As the argument fails to address the cited limitation, the argument is considered non-persuasive.
The examiners assertion that the step of checking tire pressures achieves this is simply wrong, and in any event there is no indication within the Howcast video clip of when in the procedure this step should be performed.
As stated in the video, the instruction is given to fill up the gas tank.  When the user follows the steps of checking the tires, the user stops at half empty as indicated above.  As the process of filling up the gas tank has not yet been completed, the refueling process is understood to commence after the tire pressures have been taken.  The applicant assertion that there is no indication of when the step should be completed has not been supported by an alternative order.  That is, the steps provided in the video include filling up to half empty, checking correct tire pressure, and filling until the tank is full.  It is unclear what alternative order the steps could be performed as alleged by the applicant.  Therefore, the argument is considered non-persuasive.
Applicant argues Howcast shows fuelling as commencing pretty much immediately upon arrival at the gas station, and so there is not a disclosure of waiting for the fuel to settle prior to delivery of the differential volume. Howcast specifically teaches not to top off the gas tank of a vehicle. Thus, Howcast teaches away from delivering a differential volume yet alone calculating a differential volume.
As stated above, the argument fails to address the instruction of filling the vehicle to half empty and checking the tire pressure.  Therefore, the argument is considered non-persuasive.
Applicant argues As indicated above, claim 1 requires the step of dispensing an initial quantity of fuel to the fuel tank of the apparatus less than the provisional quantity of fuel. The Examiner stated that Anderberg disclosed this step. The applicant disagrees with this finding. Nothing in Anderberg contemplates dispensing anything less than the desired quantity of fuel. The supplemental refuelling is only to adjust the fuel supplied should the requirement change late in the process. Thus, Anderberg does not intentionally dispense less than the desired volume as required by claim 1.
As stated in the rejection, the initial quantity of fuel is less than the provisional quantity of fuel when supplementary refueling is required (col. 4, ln. 43-45).  The examiner notes that the provisional quantity of fuel in this interpretation is considered to be the late stage fuel quantity.  No citation equivalent to the desired quantity of fuel has been made to be analogous with the amount of fuel dispensed prior to the supplementary amount.  As the argument does not address the previous interpretation, the argument is considered non-persuasive.
Applicant argues Nothing in Aderberg contemplates delivering less than the desired amount of fuel and then calculating a differential volume after the fuel settles and homogenizes.
As stated in the rejection, the computer unit (3) transmits information to the serviceman for supplementary refueling (col. 4, ln. 46-47), which is a difference between the supplemental amount provided at step (207) and the initial amount provided at step (206).  Aderberg discloses waiting for the fuel to settle prior to the supplementary fueling (top of pages 4 and 7).  As the rejection is based on the combination of references, the argument is considered non-persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/Primary Examiner, Art Unit 3647